DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 29, 2020 and the Information Disclosure Statement (IDS) filed January 29, 2020.

Claims 1-10 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on January 29, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO2018/052098 A1.  Related U.S. Published Patent Application 20180374948 A1 to Naito (referred to hereafter as “Naito”) is used as an English language translation of relevant portions of WO2018/052098 A1 and is referred to in the discussion below.

Regarding claim 1, Naito teaches a nitride semiconductor device comprising: a nitride semiconductor layer {10; “gallium nitride” (paragraph [0063])}; a plurality of channel cells provided in the nitride semiconductor layer and each including a well region {14} of a first conductivity type and a source region {the region/portion of 12 adjacent 14} of a second conductivity type in contact with the well region; a source lead region {the region/portion of 12 directly over 28} of the second conductivity type provided in the nitride semiconductor layer and connected to the source region; and a source electrode {52} provided on a side where a first main surface of the nitride semiconductor layer is Regarding claim 2 (that depends from claim 1), Naito teaches the source lead region {the region/portion of 12 directly over 28} extends in the second direction {the X direction in Figure 2}. Regarding claim 3 (that depends from claim 1), Naito teaches a gate electrode {44} provided on the side where the first main surface is located, the gate electrode {44} extending in the second direction to straddle the plurality of channel cells. Regarding claim 4 (that depends from claim 3), Naito teaches a trench {40} provided in the nitride semiconductor layer {10} and located between the plurality of channel cells and a gate insulating film {42} provided on side faces of the trench, wherein the gate electrode {44} includes an electrode portion {44} provided in the trench {40} and adjacent to the channel cells via the gate insulating film {42}. Regarding claim 5 (that depends from claim 1), Naito teaches a first impurity region {15} of the first conductivity type provided in the nitride semiconductor layer and being in contact with the source lead region {the region/portion of 12 directly over 28}, wherein the first impurity region {15} has a higher first conductivity type impurity concentration {P+} than the well region {14; P-}, and is deeper in depth from the first main surface side than the well region {15 has greater depth from top to bottom than 14}; and wherein the source electrode {52} is in contact with the first impurity region {15} in the position away from the line of the plurality of channel cells arranged in the second direction. Regarding claim 6 (that depends from claim 1), Naito teaches a drift region {18} of the second conductivity type provided in the nitride semiconductor layer and a second impurity region {16} of the second conductivity type provided in the nitride semiconductor layer and located between the channel cells and the drift region, wherein the second impurity region {16; N+} has a higher second conductivity type impurity concentration than the drift region {18; N-}. Regarding claim 7 (that depends from claim 4), Naito teaches a first insulating film {52} provided on a bottom surface of the trench and a third impurity region of the first conductivity type {22} provided under the trench in the nitride semiconductor layer, wherein the third impurity region is adjacent to the gate electrode {44} via the first insulating film {42}. Regarding claim 8 (that depends from claim 3), Naito teaches a gate insulating film {42} provided on the plurality of channel cells, the gate electrode {44} being provided on the gate insulating film {42}. Regarding claim 9 (that depends from claim 8), Naito teaches the gate insulating film {42} includes a first portion {the bottom of 42} located on the well region and a second portion {the top portion of 42} located on the source region, the second portion having a larger film thickness than the first portion {the top of 42 is thicker than the bottom of 42}. Regarding claim 10 (that depends from claim 8), Naito teaches a drift region {18} of the second conductivity type provided in the nitride semiconductor layer and a metal film {27} provided on the drift region {18}, wherein the source electrode {52} is in contact with the metal film in the position away from the line of the plurality of channel cells arranged in the second direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826